Exhibit 10.2
 
AMENDMENT NO. 1
with respect to
LEASE AGREEEMENT
DATED AS OF JULY 4, 2010
BETWEEN V.I.E.C. LTD. AND VISHAY ADVANCED TECHNOLOGIES LTD


This Amendment Agreement (this “Amendment”) is made as of the 1st day of March,
2012 by and between V.I.E.C. Ltd., as Lessor (the “Lessor”), on the one hand,
and Vishay Advanced Technologies Ltd., as Lessee (the “Lessee”), on the other
hand.  Reference is made to the Lease Agreement dated as of July 4, 2010 by and
between Lessor and Lessee (the “Lease Agreement”).


RECITALS


WHEREAS, Lessor and Lessee are parties to the Lease Agreement under which Lessor
leases to Lessee a space at Lessor’s facility in Beer-Sheva, Israel;  and


WHEREAS, Lessee has requested to lease an additional space at the facility
referenced above and Lessor has accepted Lessee’s request subject to the terms
and conditions of this Amendment.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lessor and Lessee agree as follows:


I.                 AMENDMENTS


1. In accordance with Section 10.05 of the Lease Agreement, the Lease Agreement
is hereby amended, as follows:


(a)  
 “Appendix A” referenced in the third “WHEREAS” paragraph of the Lease Agreement
is hereby supplemented and amended by including the additional area shown in red
in Exhibit A attached to this Amendment.  For the avoidance of doubt, the term
“Premises” referenced in the Lease Agreement will include the area shown in red
in Appendix A attached to the Lease Agreement and the additional area shown in
red in Exhibit A attached herein.



(b)  
Section 2.01 to the Lease Agreement is hereby deleted and replaced with the
following:



 
“2.01           In consideration for the Lease, the Lesee shall pay theLessor
annual rent in the amount of Eighty Seven Thousand U.S.Dollars (US$87,000)
(hereinafter the “Rent”).


The annual Rent during the Term and during the extended term asin section 1.03,
should the Term be extended, shall be linked toU.S. CPI (“CPI”).  The base index
for such calculation should bethe CPI known on the date of this Agreement.”


II.      MISCELLANEOUS


2. Except as set forth in this Amendment, the Lease Agreement shall
remainunmodified and in full force and effect.


3. Capitalized terms used herein without definitions shall have the
meaningsassigned to them in the Lease Agreement.
 
4. This Amendment shall become effective as of March 1, 2012.


5. This Amendment may be executed in one or more counterparts.


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by a
duly authorized officer or representative of each of Lessor and Lessee as of the
date set forth above.


V.I.E.C. LTD


By:  /s/ Ita Goldberg
Name:  Ita Goldberg




VISHAY ADVANCED TECHNOLOGIES LTD


By:  /s/ Ziv Shoshani
Name:  Ziv Shoshani





 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
 
[Drawing of leased premises]







